                                                                      ISTRIC
                                                                 TES D      TC
                                                               TA




                                                                                             O
                                                          S




                                                                                              U
                                                         ED




                                                                                               RT
                                                                                         D
                                                                             RDERE




                                                     UNIT
 1   WOLF HALDENSTEIN ADLER
                                                                       OO
     FREEMAN & HERZ LLP                                        IT IS S




                                                                                                      R NIA
 2   BETSY C. MANIFOLD (182450)
     MARISA C. LIVESAY (223247)
                                                                                                ers
 3   750 B Street, Suite 1820                                                   n   zalez Rog




                                                     NO
                                                                        onne Go
                                                               Judge Yv




                                                                                                      FO
 4   San Diego, CA 92101




                                                      RT
     Telephone: (619) 239-4599




                                                                                                  LI
                                                                         9/4/2019
 5   Facsimile: (619) 234-4599                                ER




                                                         H




                                                                                                A
                                                                   N                             C
                                                                                     F
 6                                                                     D IS T IC T O
     THE LAW OFFICES OF JOHN M. KELSON                                       R
 7   JOHN M. KELSON (75462)
     483 Ninth Street, Suite 200
 8   Oakland, CA 94607
     Telephone: (510) 465-1326
 9   Facsimile: (510) 465-0871
10
     JERRY K. CIMMET (33731)
11   Attorney at Law
     1380 East Avenue
12   Building 124, #322
     Chico, CA 95926
13   Telephone: (650) 619-1301
     Facsimile:    (650) 456-2100
14
15   Attorneys for Plaintiffs
                                 UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17                                     OAKLAND DIVISION
18   TILLMAN PUGH, et al., individually and on    Case No. 18-cv-01506-YGR
     behalf of all others similarly situated,
19
                                                  STIPULATION OF VOLUNTARY
20          Plaintiffs,                           DISMISSAL WITH PREJUDICE

21          vs.                                   [Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)]
22
     METROPOLITAN LIFE INSURANCE                  JUDGE: Hon. Yvonne Gonzalez Rogers
23   COMPANY, et al.,                             CTRM: 1, 4th Floor

24          Defendants.
25
26
27
28

                                       STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                                                   CASE NO. 18-cv-01506-YGR
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Tillman Pugh,
 2   Margaret Sulkowski and David Henderson (collectively referred to herein as “Plaintiffs”) and
 3   Defendants Metropolitan Life Insurance Company and MetLife Resources, Inc. (collectively,
 4   “Defendants”) (Plaintiffs and Defendants are referred to collectively herein as “Parties”), by and
 5   through their counsel, stipulate as follows:
 6          WHEREAS, on January 30, 2018, Plaintiffs filed a complaint in the Superior Court of the
 7   State of California, in and for the County of Alameda (the “Complaint”), which alleged causes of
 8   action for: (1) Failure to Reimburse Expenses and/or Prohibited Cash Bond; (2) Prohibited Wage
 9   Chargebacks; (3) Unlawful Failure to Provide Itemized Wage Statements; (4) Unlawful Failure
10   to Pay Wages on Termination; (5) Unlawful Underpayment of Wages; (6) Unlawful Untimely
11   Payment of Wages; (7) Private Attorneys General Act; and (8) Unfair Business Practices;
12          WHEREAS, on March 8, 2018, Defendants filed their Answer, concurrently with a
13   Notice of Removal to the United States District Court for the Northern District of California in
14   the above-captioned matter, in which they denied the material allegations of the Complaint and
15   asserted numerous affirmative defenses thereto;
16          WHEREAS, following mediation, the Parties have agreed to a settlement of their dispute
17   (hereafter, the “Settlement”);
18          WHEREAS, this Notice of Dismissal is being filed with the Court before service of either
19   a motion for summary judgment or a motion to certify a class; and
20          WHEREAS, pursuant to the Parties’ Settlement, this lawsuit is to be dismissed in its
21   entirety with prejudice as to the named Plaintiffs, both in their individual capacities and as
22   potential representatives of any class1;
23
24
     1
            This action has not been certified as a class, and no motion for certification has been
25
     filed. Notice of this settlement and dismissal will be sent to all known putative class members,
26   who also will be given an opportunity to settle expense reimbursement and wage deduction
     claims they may believe they have against Defendants. While individual putative class members
27   may voluntarily settle and release any claims they may have, no putative class member will be
     bound by operation of or by this dismissal as to their individual claims.
28

                                            STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                                                        CASE NO. 18-cv-01506-YGR
                                                                                                  -1-
 1          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
 2   the Parties through their undersigned counsel, that:
 3          Plaintiffs’ claims in the above-entitled action shall be, and hereby are, DISMISSED in
 4   their entirety with prejudice as to each and every one of their individual claims and as
 5   representatives of any class, and this action is dismissed with prejudice. Each party shall bear
 6   his, her or its own attorneys’ fees and costs, except as otherwise provided in the Parties’
 7   Settlement.
 8   DATED: August 30, 2019                       WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLP
 9
10                                                          /s/ Betsy C. Manifold
11                                                          BETSY C. MANIFOLD

12                                                BETSY C. MANIFOLD (182450)
                                                  MARISA C. LIVESAY (223247)
13                                                750 B Street, Suite 1820
14                                                San Diego, CA 92101
                                                  Telephone: (619) 239-4599
15                                                Facsimile: (619) 234-4599
16                                                WOLF HALDENSTEIN ADLER
17                                                FREEMAN & HERZ LLP
                                                  JEFFREY G. SMITH (133113)
18                                                MARK C. RIFKIN
                                                  270 Madison Ave.
19                                                New York, NY 10016
20                                                Telephone: (212) 545-4762
                                                  Facsimile: (212) 545-4653
21
                                                  THE LAW OFFICES OF JOHN M. KELSON
22
                                                  JOHN M. KELSON (75462)
23                                                483 Ninth Street, Suite 200
                                                  Oakland, CA 94607
24                                                Telephone: (510) 465-1326
                                                  Facsimile: (510) 465-0871
25
26                                                JERRY K. CIMMET (33731)
                                                  Attorney at Law
27                                                1380 East Avenue
28                                                Building 124, #322
                                                  Chico, CA 95926

                                            STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                                                        CASE NO. 18-cv-01506-YGR
                                                                                                -2-
                                                  Telephone:    (650) 619-1301
 1
                                                  Facsimile:    (650) 456-2100
 2                                                Attorneys for Plaintiffs Tillman Pugh, Margaret
 3                                                Sulkowski and David Henderson

 4
     DATED: August 30, 2019                       MORGAN, LEWIS & BOCKIUS LLP
 5
                                                         /s/ Carrie A. Gonell
 6
                                                         CARRIE A. GONELL
 7
                                                  CARRIE A. GONELL (257163)
 8                                                600 Anton Boulevard, Suite 1800
 9                                                Costa Mesa, CA 92626-7653
                                                  Telephone: (949) 399-7160
10                                                Facsimile: (949) 399-7001
11                                                Attorneys for Defendants
12
13
                             DECLARATION REGARDING CONCURRENCE
14
               I, Betsy C. Manifold, am the ECF user whose identification and password are being used
15
     to file this STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE.                                 In
16
     compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Carrie A. Gonell has concurred in
17
     this filing.
18
19   DATED: August 30, 2019                       WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP
20
21                                                        /s/ Betsy C. Manifold
22                                                       BESTY C. MANIFOLD

23
24
25
26
27   25565v8

28


                                            STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                                                        CASE NO. 18-cv-01506-YGR
                                                                                                    -3-
